Title: [December 8. 1779. Wednesday.]
From: Adams, John
To: 


      December 8. 1779. Wednesday. We got into Ferrol, where We found a Squadron of French Ships of the Line under the Command of the Count De Sade. We went on Board, the General as they called him, that is The Commodore, to make our Compliments. We then went on Shore, visited the Spanish General Don Joseph St. Vincent, and then took a Walk about the Town, saw a great Number of Spanish and French Officers, who all congratulated Us on our narrow Escape and applauded Captain Chavagne for making the first Port. When We returned on board the Sensible We found she had made seven feet of Water in her Hold, within the first hour of her coming to Anchor when the Pumps had been abandoned from the fatigue of every Body worn out by pumping.
     